 ELECTRICAL WORKERS IBEW 103 (COMM-TRACT)InternationalBrotherhood of ElectricalWorkers,AFL-CIO,Local 103andComm-Tract Corp.andCommunicationsWorkers of America,AFL-CIO. Case 1-CD-822June 21, 1988DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJOHANSEN,BABSON, ANDCRACRAFTThe charge in this Section 10(k) proceeding wasfiledDecember 14, 1987, by Comm-Tract Corp.(the Employer)alleging thatthe Respondent,Inter-nationalBrotherhood of Electrical Workers, AFL-CIO, Local 103, violated Section 8(b)(4)(D) of theNational Labor Relations Act by engaging in pro-scribed activity with an object of forcing the Em-ployerto assigncertain work to employees it rep-resents rather than to employees represented byCommunications Workers of America, AFL-CIO(CWA). Thehearing washeld February 24, 1988,before Hearing Officer John T. Downs.The National Labor RelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I.JURISDICTIONThe Employer, a Massachusetts corporation, isengaged in the business of the installation of tele-phone and data system equipment, including the in-stallation of the cabling and connections associatedwith that equipment, with its principal place ofbusiness in Natick, Massachusetts. During the pastyear, the Employer purchased and received at itsNatick,Massachusetts location goods and materialsvalued in excess of $50,000, directly from supplierslocated outside the Commonwealth of Massachu-setts.The parties stipulated, and we find, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatLocal 103 and CWA are labor organizations withinthe meaning of Section 2(5) of the Act.III.THE DISPUTEA. Background and Facts of DisputeInDecember 1987, pursuant to a subcontractwith Laantech Inc., the Employer began aninstal-lation job with CWA-represented employees at the'CWA did notappear or otherwise participate at the hearing289 NLRB No. 42281Dana Farber Cancer Institute, 44 Binney Street,Boston,Massachusetts (jobsite).The employeesperforming the installation work are covered by acollective-bargaining agreementbetween CWA andthe Employer effective November 8, 1987.The Employer's projectmanager,Roland Blair,testified that in response to rumors that Local 103employees working at the jobsite would walk offthe job and picket if the Employer's CWA-repre-sented employees performed the work in dispute,on December 11, 1987, he telephoned Local 103business agent Charles Monahan. Blair testified thathe identified himself by name and told Monahanthat he worked for the Employer. Blair further tes-tified that he told Monahan that he "understoodthat IBEW said that if we came on the jobsite theywould walk off the job and picket." According toBlair'stestimony, he asked Monahan if that wastrue and Monahan responded in the affirmative.When Blair asked if there was anything they coulddo to resolve this matter between themselves, Mon-ahan allegedly responded that "the only thing that[Blair]could do was send [Monahan] a list ofIBEW contractors." Monahan denied ever speak-ing to Blair or receiving a telephone call from him.The Employer's chief executive officer, JohnPolmonari, testified that because of rumors of po-tential jobsite problems he telephonedMonahanandMonahan told him that Local 103 wouldpicket the job if Comm-Tract performed the workwith its CWA-represented employees. Polmonaritestified thatMonahan did speak about communitystandards during the conversation and a meetingwas arranged. There is conflicting testimony con-cerning what occurred at this meeting. Polmonariclaimed that at the meeting Monahan repeated thethreat to picket.Monahan testified that the purposeof the meeting was to determine if Comm-Tractwas a community standard contractor. Monahanfurther testified that after reviewing the collective-bargaining agreement, pension program, and healthplan,he found the Employer met communitystandards and indicated to Polmonari that as far ashe was concerned there were no problems withComm-Tract.Monahan claims that he told Pol-monari that he would review the matter with hisboss and that if in fact there were any problems,Polmonari would hear from Monahan.As of the hearing date, there had been no workdisruption or picketing activity at the jobsite.B.Work in DisputeThe work in dispute involves the installation oftelephone and data systems equipment, includinginstallation of the cabling and connections associat- 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDed with the equipment, at the Dana Farber CancerInstitute,44 Binney Street, Boston,Massachusetts.2C. Contentions of the PartiesThe Employer contends that the testimony ofBlairand Polmonari and Local 103's conduct es-tablishes that the actions of Local 103 had anobject of compelling the assignment of the disputedwork to employees represented by Local 103rather than CWA. The Employer further contendsthat the statements by Local 103 witnesses at thehearing in this case that, after review of the Em-ployer's contract with the CWA, they concludedthe Employer meets community standards, do notconstitute a disclaimer of interest in the disputedwork. The Employer also contends that the workshould be assigned to the CWA-represented em-ployees,arguing that the collective-bargainingagreement with CWA, economy and efficiency ofoperations, the skills and work involved, employerand industry practice, job impact, and employer as-signment and preference all favor such a result.The Employer asserts that because similar disputesinvolving the disputed work are likely to recur, theBoard should remand this case for further hearingto take evidence to determine whether the jurisdic-tional award should be expanded to apply through-out the jurisdiction of Local 103 wherever employ-ees of the Employer represented by CWA performthe work in dispute.Local 103 contends that no jurisdictional disputeexists and that no threat to the Employer wasmade in violation of the Act. Local 103 contendsthat it sought information from the Employer to as-certain whether the Employer adhered to commu-nity standards and, on its determination that theEmployer was a community standard contractor,advised the Employer that it was in conformitywith community standards and would have notrouble with Local 103.32The amended charge in this case,filedon December30, 1987, de-scribed thework in dispute as "the installationof telephoneand commu-nications equipment at the Dana Farber Institute."The noticeof hearingin this case,dated January 28, 1988,described the work in dispute as "theinstallation of telephone and data cables "At thehearing theEmployermoved toamend the descriptionof the work in disputeto include theabove-describedwork.Counselfor Local 103 had been notified prior tothe hearingof the Employer's proposed amendment.The Employer ex-cepted to thehearing officer's denialof themotion to amend thedescnp-tion of the work in dispute. We find meritto this exception noting thatthe recordsupports such a description of the work in dispute and thatLocal 103 wasnot surprisedby theamendment at the hearing and hadadequate time to prepare its case with respect to the amended language.2Local 103exceptedto theadmission of hearsay testimony of Blair asevidenceof an alleged threat.Blair testified that the construction manag-er on thejobsite,McCoy,had informed him that during a visitto jobsiteMonahan toldMcCoy thatif theEmployer's CWA-represented employ-ees workedon the job, the Local 103-represented employeeswho werealso on the jobsite wouldwalk offthe job and picket.In determiningwhether there is reasonable causeto believe that Local 103 violated theAct, we donot rely on this hearsay testimony, but on the nonhearsayD. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be established both that reasonablecause exist to believe that Section 8(b)(4)(D) hasbeen violated and that the parties have not agreedupon a method for the voluntary adjustment oftheir dispute. Regarding the latter point, the recordreveals no agreed-upon method among the partiesfor the resolution of the dispute.Testimony was presented in this case that Local103 threatened to walk off the jobsite and picket ifthe Employer's CWA-represented employees per-formed the work in dispute. Conflicting testimonywas presentedby Local 103witnesses,but it is un-necessary to resolve the question of credibility inorder to proceed to a determination of the dispute.In a 10(k) proceeding the Board is not required tofind that the unfair labor practice alleged has oc-curred, but need only find that reasonable causeexists to believe that there has been a violation ofSection 8(b)(4)(D). The Board may consider con-tradicted testimony in finding reasonable cause.4On the basis of the entire record, we concludethat there is reasonable cause to believe that a vio-lation of Section 8(b)(4)(D) has occurred and thatthere exists no agreed method for voluntary adjust-ment of the dispute within the meaning of Section10(k) of the Act. Accordingly, we find that the dis-pute is properly before the Board for determina-tion.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon commonsense andexperience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedeterminationof this dispute.1.Certifications and collective-bargainingagreementsThere was no evidence that the CWA or Local103 had been certified by the Board as the collec-tive-bargaining representative of the Employer'semployees. The Employer does not have a collec-testimony of Blair and Polmonan regarding their resepective conversa-tions with Monahan4Carpenters Local 1485(C J. Reinke&Sons),254NLRB 1091 (1981) ELECTRICALWORKERS IBEW103 (COMM-TRACT)tive-bargainingagreementwithLocal 103. TheEmployer and CWA have a current collective-bar-gaining agreementwhich encompasses the work indispute. sAccordingly, we find that the factor ofthecollective-bargainingagreementsfavorsanaward of the work in dispute to employees repre-sented by CWA.2.Employer preferenceThe record indicates that the Employer wouldprefer to have the work in dispute which began inDecember 1987 completed by the employees repre-sented by the CWA because they are specificallytrained in this work, are performing the work at anacceptable level of quality, and can more efficientlyperform the postinstallation warranty service pro-vided by the Employer. We find that this factorfavors the award of the disputed work to the em-ployees represented by CWA.3.Area and industry practiceThe Employer's chief executive officer John Pol-monari testified that he was aware of at least sevenother companies in the area who are in the samebusiness as the Employer whose installation em-ployes are represented by CWA. Although therecord indicates that Local 103-represented em-ployees and CWA-represented employees workside by side on some jobsites, and Local 103 has anindustrywide contract with employers in the tele-communications field, Local 103 failed to introduceany evidence that this contract covers the sametype of work as the work in dispute or that em-ployees represented by Local 103 have performedthe same type of work as the work in dispute. Ac-cordingly,while industry practice is inconclusive,the factor of area practice favors the employeesrepresented by GWA.4.Relative skillsThe record indicates that the Employer trains itsemployees in the use of its own equipment and inthe work in dispute. The record further indicatesthat the Employer's employees are capable of per-forming all aspects of the installation work andhave performed the work to the Employer's satis-faction.Local 103 presented no evidence that em-ployees it represents have the specific skills thatapply to the work in dispute. Rather, the recordmerely indicates that Local 103-represented em-ployees attend a formal education program certi-SArt 16 of thatagreement entitled"WAGES AND OTHER BENE-FITS"specifies the duties of the variousjob classification as including,inter alia, "running cable,""reading blueprints with knowledge on howto install,test,and repair terminal and station equipment" and "ability tomaintain,update and resolve problemswithcommunication systems "283fled by the Commonwealth of Massachusetts in thetelecommunications field. The subjects taught inthisprogram include math, electronics, blueprintreading,telegraphy,data,alarm signal,sound, cabletelevision, and microwave. Accordingly, this factortends to favor an award of the disputed work tothe Employer's employees represented by CWA.5.Economy and efficiency of operationsThe Employer presented evidence that it is moreeconomical and efficient to assign the work in dis-pute to its own employees who are represented byCWA than to employees represented by Local 103.By continuing to use its own employees, the Em-ployer can assign the same person who installedthe system to perform postinstallation warrantymaintenance and service work. The individuals per-forming the initial installation work know the loca-tion of cable routes, how the cable is run, and havegeneral knowledge of the job which can be usefulfor performing postinstallationwarranty service.Accordingly, we conclude that this factor favorsthe employees represented by CWA.ConclusionsAfter considering all the relevant factors, weconclude that employees representedby CWA areentitled to perform the work in dispute.We reachthis conclusion relying in particular on the factorsof the Employer's collective-bargaining agreement,the Employer'spreference,area practice,relativeskills,and the economy and efficiency of the Em-ployer'soperations.Inmaking this determination,we are awarding the work to employees represent-ed by CWA,but not to that Union or its members.The determination is limited to the controversythat gave rise to this proceeding.66The Employerrequeststhatthis casebe remanded forfurther hear-ing to take evidence to determinewhether thisawardshould be expand-ed to applythroughoutthe jurisdiction of Local103 wheneveremploy-ees ofthe Employerrepresentedby the CWA perform the work in dis-puteAt thehearingthe Employerattemptedto introduceevidence thatLocal 103's conductin violationof Sec 8(b)(4)(D)at the Dana Farbersite inDecember1987 waspart ofa broadpatternof such activity inotherworksites in the Boston areaSpecifically,the Employer made anoffer ofproof and alleged thatLocal 103 engagedin similar activityagainstthe Employerat the BostonUniversityMedical Center site inBoston in 1986 which resulted in actual picketing and was currently en-gaging in similar illegalactivityat another worksite in Boston involvingthe Employer,the Rowe'sWharf project The Boardhas previously heldthat it will restrict the scope of itsdeterminationto a specificjobsiteunless there is evidence that similar disputesmay occurin the futurePaintersLocal 636 (PlazaGlass), 214 NLRB 912, 915 (1974) The Boardhas not previouslydetermined jurisdictional disputes involving the Em-ployer and Local 103 Furthermore,there is noevidencethatLocal 103has claimed similar workto be performed by the Employerin the futureAccordingly,even assuming arguendo that the hearingofficer shouldhave received the testimonythat was the subject of the Employer'sofferof proof, we find the evidenceinsufficientto show thatthe dispute is aregularly recurring one and thatLocal 103has a propensity to engage inContinued 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEThe National LaborRelations Board makes thefollowing Determination of Dispute.1.Employeesof Comm-Tract,Inc.,who are rep-resented by CommunicationsWorkers of America,AFL-CIO,are entitledto performthe installationof telephone and data systems equipment, includinginstallation of the cabling and connections associat-ed withthe equipment, at the DanaFarber Cancerprohibited 8(bX4XD)conduct.Therefore, we deny theEmployer's re-quest for a remand and limit this determination to the particular contro-versy that gave rise to this proceedingIronWorkers Local 350 (Cornell &Ca), 271 NLRB1182, 1185 (1984).Institute, 44 Binney Street, Boston, Massachusettsjobsite.2.Local 103, International Brotherhood of Elec-tricalWorkers, AFL-CIO is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act toforceComm-Tract, Inc. to assign the disputedwork to employees represented by it.3.Within 10 days from this date, Local 103,InternationalBrotherhood of ElectricalWorkers,AFL-CIO shall notify the Regional Director forRegion 1 in writing whether it will refrain fromforcing the Employer, by means proscribed by Sec-tion 8(b)(4)(D), to assign the disputed work in amanner inconsistent with this determination.